The opinion of the Court was by
Weston C. J.
A judgment was recovered against the plaintiff and the defendant, for which both were jointly and equally liable. The failure to pay, which occasioned the costs, was imputable to the defendant, as much as to the plaintiff. The plaintiff paid the execution, including the costs. As the defendant was liable for half the execution, to that extent, the plaintiff paid money for his use and benefit. The costs cannot be distinguished from the debt. Every equitable principle, which entitles the plaintiff to contribution for the one applies equally to the other.

Judgment on the verdict.